          Case 1:19-cv-11104-RA Document 46 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
GLYNNIS WYNN and KATELYNN
EDGERLY, individually and on behalf of all                           '1.
others similarly situated,

                                   Plaintiffs,
                 -against-                                                 19   CIVIL 11104 (RA)

                                                                                JUDGMENT
TOPCO ASSOC IA TES, LLC,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated February 22, 2021, the Court granted Defendant's motion to

dismiss Plaintiffs' first amended complaint on January 19, 2021. See Dkt. 44; Wynn v. Topco

Assocs., LLC, 2021 WL 168541 (S.D.N.Y. Jan. 19, 2021 ). The Court granted Plaintiffs leave to

file a second amended complaint to cure the deficiencies identified in the opinion and order. Any

amended complaint was to be filed no later than February 19, 2021, and the Court stated that

"[f]ailure to file an amended complaint by that date will result in dismissal of this case with

prejudice." That date having passed without the filing of an amended complaint, this action is

hereby dismissed with prejudice; accordingly, this case is closed.

Dated: New York, New York

          February 23, 2021


                                                                     RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:
                                                                           4urrve:~
                                                                           Deputy Clerk
